Citation Nr: 0320923	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  97-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
atopic dermatitis prior to August 30, 2002. 

2.  Entitlement to an evaluation in excess of 60 percent for 
atopic dermatitis from August 30, 2002. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel 



INTRODUCTION

The veteran served on active duty from December 1978 to May 
1990.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, which found that the veteran's 
atopic dermatitis was no more than 50 percent disabling.  

In a September 2002 rating decision, the RO granted an 
increased evaluation to 60 percent, effective August 30, 
2002, the effective date of changes made to the schedular 
criteria for evaluating diseases of the skin.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  Therefore, two issues must 
be adjudicated: (1) entitlement to an evaluation in excess of 
50 percent for atopic dermatitis prior to August 30, 2002; 
and (2) entitlement to an evaluation in excess of 60 percent 
for atopic dermatitis since August 30, 2002


REMAND

The veteran claims that his service-connected atopic 
dermatitis is more severely disabling than reflected in the 
currently assigned ratings.  Before the Board can adjudicate 
these claims, however, additional action by the RO is 
necessary.  

The Board notes that the diagnostic criteria for evaluating 
skin disabilities were revised, effective August 30, 2002, 
during the pendency of the veteran's appeal.  See 67 Fed. 
Reg. 49,590-99 (July 31, 2002); see also corrections at 67 
Fed. Reg. 58,448 (September 16, 2002) and 67 Fed. Reg. 62,889 
(October 9, 1992).  Where the law or regulation changes after 
a claim has been filed but before the administrative or 
judicial appeal process has been concluded, the veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new regulation, but only the former criteria are to be 
applied for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).

The veteran's skin condition has been evaluated under 
Diagnostic Code (DC) 7806, for dermatitis or eczema.  
However, the Board also finds that DC 7800 is potentially 
applicable to the veteran's disability but has not been 
considered by the RO.  Under the revised criteria of DC 7800, 
an 80 percent evaluation is warranted for disfigurement of 
the head, face and neck, with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes [including eyelids], ears [auricles], cheeks, lips), or 
exhibit six or more characteristics of disfigurement.  See 38 
C.F.R. 4.118 (2002).

The eight characteristics of disfigurement include: (1) Scar 
5 or more inches (13 or more cm.) in length; (2) Scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; (3) 
Surface contour of scar elevated or depressed on palpation; 
(4) Scar adherent to underlying tissue; (5) Skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); (6) Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.

In light of the revised rating criteria, the Board finds that 
additional development of the medical evidence is required.  
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, a new VA dermatological examination 
should be ordered.

Accordingly, the case is hereby remanded to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the name and 
address of his treating dermatologist in 
Germany, as well as any other health care 
provider who has treated his skin 
condition since 1995.  After securing the 
appropriate release forms, the RO should 
attempt to obtain those records. 

2.  The veteran should be afforded a VA 
dermatological examination to determine 
the nature and extent of his service-
connected atopic dermatitis.  The claims 
file should be made available to the 
examiner for review.  All indicated 
studies should be performed.  Findings 
necessary to apply the criteria in 38 
C.F.R. § 4.118 (2002) and 67 Fed. Reg. 
49596-99 (July 31, 2002) should be set 
forth in detail (copies of these 
regulations should be provided to the 
examiner).  

The examiner should indicate whether the 
veteran experiences visible or palpable 
tissue loss and either gross distortion 
or asymmetry of three or more features or 
paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips), or whether 
the veteran exhibits six or more 
characteristics of disfigurement.  

The eight characteristics of 
disfigurement include: a scar that is 5 
or more inches (13 or more centimeters) 
in length; a scar that is at least one-
quarter inch (0.6 centimeters) wide at 
widest part; the surface contour of a 
scar that is elevated or depressed on 
palpation; a scar adherent to underlying 
tissue; skin hypo- or hyper-pigmented in 
an area exceeding 6 square inches (39 sq. 
centimeters); abnormal texture of the 
skin (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square 
inches (39 sq. centimeters); underlying 
soft tissue missing in an area exceeding 
6 square inches (39 sq. centimeters); and 
skin indurated and inflexible in an area 
exceeding square inches (39 sq. 
centimeters).  67 Fed. Reg. 49,590 (2002) 
(to be codified at 38 C.F.R.     § 4.118 
(Diagnostic Code 7800)).

The examiner should also take color 
photographs of the condition.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
Any further action to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)], which is deemed necessary 
should be accomplished. 

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



